PER CURIAM.
Missouri state prisoner Wendell Adams appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record in the light most favorable to Adams, see Moots v. Lombardi, 453 F.3d 1020,1022 (8th Cir.2006) (de novo standard of review), and considered the parties’ arguments on appeal, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri.